                         UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                          Criminal No. 5:16-CR-74-2D
                            Civil No. 5:21-CV-220-D


JOSHUA RAYSHAWN MELVIN,                     )
                                            )
                     Petitioner,            )
                                            )
      V.                                    )                   ORDER
                                            )
UNITED STATES OF AMERICA,                   )
                                            )
                     Respondent.            )




       Having examined petitioner's motion pursuant to Rule 4(b) of the Rules Governing

§ 2255 Proceedings, the United States Attorney is DIRECTED to file an Answer pursuant

to Rule 5, Rules Governing § 2255 Proceedings, or to make such other response as

appropriate to the above-captioned § 2255 Motion to Vacate, Set Aside or Correct

Sentence, within forty (40) days of the filing of this order.



       SO ORDERED. This ___jJ day of May, 2021.




                                        JAMES C. DEVER Ill
                                        UNITED STATES DISTRICT JUDGE
